PER CURIAM.
Ralph Shelton, the appellant, a beneficiary under the will of C. N. Shelton, was one of the respondents to a petition filed by the administratrix for determination of the legal effect of a provision in the will. He appeals from an order finding that the bequest to him under the terms of the will had lapsed.
His principal point on appeal is that the county judge did not have jurisdiction over the subject matter. No error has been shown under this point. See Wells v. Menn, 154 Fla. 173, 17 So.2d 217 (1944); In re Monks’ Estate, 155 Fla. 240, 19 So.2d 796 (1944).
Appellant has presented two additional points, both of which have been examined and found not to present reversible error.
Affirmed.